DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 36-55 are pending.

Election/Restrictions
The election of "pulmonary arterial hypertension" as the species of disorder in the reply filed on 6/1/22 is acknowledged. This species reads on each pending claim.
Claims 36-55 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive, because (1) it is directed in the alternative to "compositions", which are products, yet the pending claims are limited to methods, and (2) it is directed in the alternative to methods for treating pulmonary hypertension generically, yet the claims are limited to treatment with the ligand binding domain of TGF-β type II receptor. A new title is required that is clearly indicative of the invention to which the claims are directed. Appropriate correction is required.

Claim Objections
Claims 36-55 are objected to because of the following informalities:
Claims 36, 53, 54 and 55 are objected because the acronym TGF-β should be accompanied by the full terminology the first time it is used in a series of claims; e.g., "TGF-β (transforming growth factor-β)".
In claim 39, line 1, "wherein PH" should be "wherein the PH"; Cf. claim 38.
In claim 41, line 1, "wherein polypeptide" should be "wherein the polypeptide".
In claims 43 and 44, the term "TGFBRII-Fc" should be "TGF-βRII-Fc"; i.e., the "B" should be replaced with a "β". Furthermore, the full terminology should either appear along with term "TGFβRII-Fc" in claim 44 or in parent claim 42.
In claim 45, line 1, the phrase "the amount of polypeptide" should be "the amount of the polypeptide". 
In claim 52, line 3, "blood brain natriuretic peptide (BNP) levels" should use "level" because a single protein is being measured; e.g., "…(BNP) level…"
In claim 52, line 4, the comma after "pressure" should be replaced with a semi-colon.
In each of independent claims 53 (line 3) and 55 (line 1), the acronym "PH" should be accompanied by the full terminology; e.g., "pulmonary hypertension (PH)".
In independent claim 54, line 2, the acronym "PAI-1" should be accompanied by the full terminology.
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 42 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 42 recites the limitation “the Fc domain” in line 2. There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 44 depends from claim 36, but the parent claim does not recite an Fc domain.
The remaining claim(s) included in the rejection are dependent claims that depend from one of the claims rejected above, and encompass the same indefinite subject matter.



Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of. 
The claims are directed to methods with the intended use of treating, preventing or reducing the progression rate of pulmonary hypertension (PH) (claim 36-52); treating, preventing or reducing the progression rate of pulmonary vascular modeling, pulmonary fibrosis or right ventricular hypertrophy in a subject that has PH (claim 53); treating, preventing, or reducing the progression rate of a pulmonary disease associated with excessive TGF-β signaling or excessive PAI-1 signaling in a subject (claim 54); or reducing right ventricular systolic pressure in a subject that has PH (claim 55). The claims assert that these therapeutic goals are achieved by administering a "polypeptide comprising a TGF-β ligand binding domain of a TGF-β type II receptor", which is recited in each of independent claims 36, 53, 54 and 55.
The specification does not define the term "TGF-β ligand binding domain of a TGF-β type II receptor" as used in the independent claims. The specification teaches that such a domain may have the sequence of SEQ ID NO: 63 (¶ 43, published application), which consists of 137 amino acids, or SEQ ID NO: 3 (also recited in dependent claim 40; 101 amino acids) or SEQ ID NO: 4 (101 amino acids) (¶ 44). Table 1 of the specification further describes SEQ ID NO: 3 as being from TGFβRII, and SEQ ID NO: 4 as being from TGFβRIIb, but the two sequences are 100% identical. The relationship between SEQ ID NO: 3 and 63 is not further described by the specification, but a comparison of the sequences indicates SEQ ID NO: 3 is a fragment of SEQ ID NO: 63 corresponding to residues 28-128 of the longer sequence. The specification further teaches that the invention includes "portions" (i.e., fragments) and "variants" of SEQ ID NO: 63 (¶ 43) or SEQ ID NO: 63 (¶ 44). The specification does not further define the terms "portions" or "variants", but dependent claim 44 limits the polypeptide to one that comprises an amino acid sequence that is at least 80% identical to the sequence of SEQ ID NO: 1. The specification teaches that SEQ ID NO: 1, a sequence of 363 amino acids, is a TGFβRII-Fc fusion protein, with residues 1-137 being the TGF-βRII ligand binding domain (identical to SEQ ID NO: 63), 138-141 being a linker and 142-364 being an Fc domain (¶ 58-59). The genus of polypeptides that are at least 80% identical to SEQ ID NO: 1 includes variants in which up to 20% of the amino acids of SEQ ID NO: 1 are changed, which means up to 36 substitutions, additions or deletions in any combination anywhere throughout the sequence of 363 amino acids.
With respect to claim 40, the recitation of "comprising an amino acid sequence as set forth in SEQ ID NO: 3" is also interpreted as encompassing fragments of SEQ ID NO: 3 for the following reasons. Proteins are frequently claimed using open language and "an" or "the" to refer to sequences identified by SEQ ID NOs, as in the following two examples: "A protein comprising the amino acid sequence of SEQ ID NO: 1" or "A protein comprising an amino acid sequence of SEQ ID NO: 1". These two phrases result in claims of very different scope, because while the former claims only proteins that comprise the full length of SEQ ID NO: 1, with or without additional amino acids at either or both ends, the latter encompasses proteins that comprise the full-length sequence of SEQ ID NO: 1 or any portion of SEQ ID NO: 1; i.e., fragments of SEQ ID NO: 1. The language used in claim 40 corresponds to the latter example; and thus the recitation of "comprising an amino acid sequence as set forth in SEQ ID NO: 3" encompasses polypeptides comprising any fragment of SEQ ID NO: 3 of two amino acids or more. 
In view of the recitations of "a TGF-β ligand binding domain of a TGF-β type II receptor" (claim 36); "a TGF-β ligand binding domain comprises an amino acid sequence as set forth in SEQ ID NO: 3" (claim 40); "a soluble recombinant TGF-β type II receptor Fc-fusion protein" (claim 43) or "or the TGFBRII-Fc comprises an amino acid sequence that is at least 80% identical to the sequence as set forth in SEQ ID NO: 1" (claim 44), claims 36-55 are genus claims because they encompass use of a genus of polypeptides encompassing variants and fragments of a TGF-βRII ligand binding domain. This genus is also defined by function because each polypeptide must bind to TGF-β (the ligand) and also treat, prevent or reducing progression of pulmonary hypertension. Thus, the claims are directed to method of using a genus of polypeptide structures defined by function. However, this definition by function is not alone sufficient to define the genus because it is only an indication of what the polypeptide does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result.
In support of the claimed genus, the specification provides working examples demonstrating that "a soluble recombinant TGFβ type II receptor Fc-fusion protein (TGF-βRII-Fc) inhibits TGF-β signaling" in a rat model of pulmonary hypertension (Example 1; ¶ 138). The examples do not explicitly state the sequence of this fusion protein, but the specification elsewhere refers to SEQ ID NO: 1 as an "exemplar" of a TGF-β-Fc fusion protein, so it is presumed that the protein used in the examples has this sequence. However, this single embodiment, comprising a TGF-βIIR LBD of SEQ ID NO: 63, is the only polypeptide of the genus encompassed by the claimed methods that is demonstrated to have the required functionality. The specification does not demonstrate that the shorter sequence of SEQ ID NO: 3 retains functionality when used as part of a fusion protein of the claimed invention. The specification furthermore does not provide teachings as to whether one or more of the other fragments and variants of SEQ ID NO: 1 that are encompassed by the claims retains functionality. 
The prior art appreciates that "Mutations … are generally destabilizing, and can reduce protein … fitness" and "In general, more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and kinetic stability, and clearance through aggregation and degradation" (pg 602 of Tokuriki et al, 2009, Current Opinion in Structural Biology. 19: 596-604). Thus, knowledge of the sequence of SEQ ID NO: 1 alone is not sufficient for the skilled artisan at the time of the effective filing date to predict which mutations in will result in a fusion protein that retains functionality in binding TGF-β and treating, preventing or reducing the rate of progression of pulmonary hypertension when administered to a subject in need of such. 
Thus, the limited examples (i.e., a single species) provided by the specification fail to correspond to the scope of the genus encompassed by the claims. The specification fails to describe the scope of amino acid changes can be made to a polypeptide of SEQ ID NO: 1 and still retain binding to TGF-β. As such, the specification fails to disclose relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptide variants and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only a method of treating, preventing or reducing the progression rate of pulmonary hypertension (PH) (claim 36-52); treating, preventing or reducing the progression rate of pulmonary vascular modeling, pulmonary fibrosis or right ventricular hypertrophy in a subject that has PH (claim 53); treating, preventing, or reducing the progression rate of a pulmonary disease associated with excessive TGF-β signaling or excessive PAI-1 signaling in a subject (claim 54); or reducing right ventricular systolic pressure in a subject that has PH (claim 55), comprising administering to a subject in need thereof a polypeptide comprising a transforming growth factor β type II receptor Fc fusion protein (TGF-βIIR-Fc) comprising the amino acid sequence of SEQ ID NO: 1, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 53 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabbani et al, 2003 (Int J. Radiation Oncology Biol Phys. 57(2):563-572; cited on the 4/17/20 IDS). The earliest date to which the instant application claims priority is 11/21/13.
	Claim 53 encompasses a method of treating a pulmonary disease associated with excessive TGFβ signaling in a subject comprising administering to a subject in need thereof a polypeptide comprising a TGFβ ligand binding domain of a TGFβRII. 
Rabbani teaches that therapy with a gene encoding a fusion of the soluble TGF-βRII (comprising the ligand binding domain) and the Fc region of an immunoglobulin reduce the tissue level of active soluble TGF-β1 and "ameliorate acute radiation-induced lung injury" (see Abstract), which is a pulmonary disease. Rabbani teaches that radiation-induced lung injury is "associated with TGF-β1 expression and activation" (see the legend to Figure 1); thus this meets the limitation of a pulmonary disease associated with excessive TGF-β signaling. Furthermore, the term "administering" broadly encompassing administering a nucleic acid encoding said polypeptide, and the soluble TGF-βRII comprises the ligand binding domain of the protein. As such, the teachings of Rabbani anticipate claim 53.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer (eTD) may be filled out completely online using web-screens. An eTD that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 36-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,682,392, issued 6/16/20, and which shares the same inventors with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The instant application claims priority as a continuation to application 15/037,852, from which the '392 patent issued.
Instant independent claim 36 encompasses a method of treating pulmonary hypertension (PH) in a subject comprising administering a polypeptide comprising a TGF-β ligand binding domain (LBD) of a TGF-β type II receptor (TGFβRII). Independent claim 1 of the '392 patent is directed to a narrower embodiment of instant claim 1; i.e., a method of treating PH in a subject, comprising administering a therapeutically effective amount of a fusion protein comprising a TGF-β LBD of a TGFβRII and an Fc domain of an immunoglobulin, thereby treating PH, and wherein the fusion protein comprises an amino acid sequence set forth in SEQ ID NO: 1. As such, the method of claim 1 of '392 anticipates instant claim 36.
Instant claims 37 and 38 limit the method of claim 36 to one wherein the PH is selected from a group of five types of PH including arterial (claim 37), also termed PAH, which is the elected species under consideration, or solely to arterial (claim 38). The claims of '392 are directed only to the genus of PH, and do not specifically recite the species of PAH, but the person having ordinary skill in the art would immediately envision PAH from the genus PH recited in the claims of '392, without looking to the specification of '392, because PAH is one of only five classes of PH, as evidenced by Fox et al, 2016. Postgrad Med. 82: 717-722; see Box 1 on page 718. 
Instant claims 39, 42 and 48-50 depend from claim 36, and present narrowing embodiments that correspond to narrowing embodiments presented in claims 2, 4, 7 9 and 10, respectively, depending from claim 1 of '392.
Instant claims 40, 41, 43 and 44 depend from claim 36, and present narrowing embodiments, but still fully encompass the method of claim 1 of '392. Claim 40 limits the TGFβRII LBD to comprising SEQ ID NO: 3, which is part of SEQ ID NO: 1 recited in claim 1 of '392. Claim 41 limits the polypeptide to comprising an Fc domain of an immunoglobulin, which is recited in claim 1 of '392. Claim 43 limits the polypeptide to a soluble recombinant TGFβRII-Fc fusion, which is what SEQ ID NO: 1 recited in claim 1 of '392 is. Claim 44 limits the polypeptide to one having at least 80% identity to SEQ ID NO: 1, which encompasses the polypeptide of SEQ ID NO: 1 of '392. As such, the method of claim 1 of '392 also anticipates instant claims 40, 41, 43 and 44.
Instant claim 45 limits the method to one wherein the polypeptide is administered in an amount between "about 0.3 and about 3.0 mg/kg of body weight". The specification does not provide a limiting definition of the term "about", and as such the range of "about 0.3" to "about 3.0" mg/kg is not patentably distinct from the range of "0.1" to "10" mg/kg recited in dependent claim 6 of '392.
Instant claims 46 and 47 limit the method to one wherein the administering to the subject is done once per two (claim 46) or three (claim 47) weeks. These further limitations do not render the claims patentably distinct from those of claim 1 of '392 because they represent narrower ranges of the timing of the administration; i.e., any time versus once every two or three weeks. As set forth in 2144.05, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Instant claim 51 and 52 limit the polypeptide to one binding to TGFβ-1 or TGFβ-3 (claim 51) or one that improves parameters related to PH (claim 52), which are inherent functional properties possessed by the fusion protein of SEQ ID NO: 1. As such, the method of claim 1 also anticipates instant claims 51 and 52.
Instant claims 53-55 are independent claims that each encompass a method with the intended goal of treating an aspect of PH by administering a polypeptide comprising a TGFβ LBD of a TGFβRII receptor, which is an inherent functional property possessed by the fusion protein of SEQ ID NO: 1. As such, the method of claim 1 also anticipates instant claims 53-55.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646